DETAILED ACTION
This is a first office action in response to application No. 17/100,993 filed on 11/23/2020, in which claims 14 - 22 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 14, 16, 18 and 21 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over in Schlub “US 2014/0315592” in view of Abe “US 2006/0250142”.
Re-claim 14, Schlub teaches a connected portable device (fig. 4; 10 and par. [0043]) having a RF interface connected to an antenna (fig. 4; 40) for data transmission and reception in a radio band, (figs. 4-6 and pars. [0014], [0021], [0030] and [0066], [0070]) and a proximity sensor (fig. 6; 150)
Schlub does not explicitly teach wherein the antenna has a first section and a second section capacitively connected together, a multichannel proximity detector with a first input channel reading the capacity of the first section and a second input channel reading the capacity of the second section, wherein the first input channel and the second input channel have different sensitivities, and the multichannel proximity detector is arranged to generate a proximity signal based on the capacity of the first section and on the capacity of the second section indicating a body part of an user approaching the antenna.   
However, Abe teaches wherein the antenna has a first section and a second section capacitively connected together, (par. [0039]) a multichannel proximity detector (fig. 1; 30) with a first input channel reading the capacity of the first section (fig. 1; 11) and a second input channel reading the capacity of the second section, (fig. 1; 12 and par. [0040]) wherein the first input channel (fig. 1; 11) and the second input channel (fig. 1; 12) have different sensitivities, (par. [0041]) and the multichannel proximity detector (fig. 1; 30) is arranged to generate a proximity signal based on the capacity of the first section and on the capacity of the second section indicating a body part of an user approaching the antenna. (figs. 2A & 2B and pars. [0051] – [0053])
It would have been obvious to one of ordinary skill in the art before the effecting filing date to modify the invention of Schlub with the teachings of Abe to provide a capacitance detecting proximity sensor that can form a proximity detection range in a spatially open region, avoid the affects resulting from peripheral objects outside the detection target, and enable proximity detection with few malfunctions. (par. [0012]) 
Re-claim 16, Schlub teaches to determine a power reduction of the RF interface upon detection of a proximity from the proximity detector, (fig. 6; 150) wherein the power reduction has a level determined according to which section has detected a proximity. (par. [0030]) 
Re-claim 18, Schlub in view of Abe teaches all the limitations of claim 14, Abe teaches the multichannel proximity detector (fig. 1; 30) arranged to reject events characterized by a change of the capacitance seen by any one of the first section and second section (pars. [0050] – [0051]) with a speed exceeding a given threshold value. (It is well known that the speed of the capacitance change also depends on the material of the approaching object, e.g. whether it is caused by a human body or by an object. Disregarding quick changes, e.g. caused by objects, is thus considered a design option.) 
Re-claim 21, Schlub in view of Abe teaches all the limitations of claim 14, Abe teaches wherein the antenna has further sections in addition to the first section (fig. 1; 11) and second section, (fig. 1; 12) and the multichannel proximity detector (fig. 1; 30) has a corresponding number of channels. (fig. 1 and par. [0040])
Re-claim 22, Schlub teaches wherein the radio band is in the UHF spectrum, in particular in a band of the UHF spectrum assigned to cellular phone services, Wi-Fi, or Bluetooth, and the multichannel proximity detector operates in a band of frequency below the radio band. (par. [0062])
4.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over in Schlub “US 2014/0315592” in view of Abe “US 2006/0250142” and further in view of Cheng “US 2014/0099991”.
Re-claim 15, Schlub in view of Abe teaches all the limitations of claim 14, Abe teaches the first input channel (fig. 1; 11) and the second input channel (fig. 1; 12)  
Schlub and Abe do not explicitly teach wherein the first section is first side of the antenna, the second section is on a second side of the antenna, a RF field emitted by the antenna is more intense at the first side than at the second side, and the sensitivity of the second channel is lower than the side of the first channel. 
However, Cheng teaches wherein the first section is first side of the antenna, (fig. 2; ant1) the second section is on a second side of the antenna, (fig. 2; ant2) a RF field emitted by the antenna is more intense at the first side than at the second side, and the sensitivity of the second channel is lower than the side of the first channel. (fig. 5 and pars. [0023] and [0031] – [0032])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Cheng to provide multiple antennas with the same characteristics are physically separated from one another, allowing multiple users to share a limited communication spectrum and reduce co-channel interference or transmit/receive interference. (par. [0022]) 
5.	Claims 17 and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over in Schlub “US 2014/0315592”, hereinafter ‘592 in view of Abe “US 2006/0250142” and further in view of Schlub “US 2012/0214412”, hereinafter Schlub ‘412.
Re-claim 17, Schlub ‘592 in view of Abe teaches all the limitations of claim 14, Abe teaches the first section (fig. 1; 11) and second section (fig. 1; 12) are connected to said multichannel proximity detector (fig. 1; 30) 
Schlub ‘592 and Abe do not explicitly teach wherein the first section and second section are connected to said multichannel proximity detector by inductive elements.
However, Schlub ‘412 teaches wherein the first section (fig. 6; 76) and second section (fig. 6; 78) are connected to said multichannel proximity detector (fig. 6; The conductive structures are used to form integrated antenna resonating element and proximity capacitor sensor electrode structures 200) by inductive elements. (fig. 6; 202)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Schlub ‘412 to be able to provide electronic devices with improved wireless capabilities. (par. [0004])
Re-claim 19, Schlub ‘592 in view of Abe teaches all the limitations of claim 14, Abe teaches the multichannel proximity detector (fig. 1; 30)
Schlub ‘592 and Abe do not explicitly teach wherein the multichannel proximity detector is arranged to accept events characterized by a change of the capacitance seen by any one of the first section and second section from a first essentially constant value to a second essentially constant value. 
However, Schlub ‘412 teaches wherein the multichannel proximity detector is arranged to accept events characterized by a change of the capacitance seen by any one of the first section and second section from a first essentially constant value to a second essentially constant value. (pars. [0072]–[0073])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Schlub ‘412 changes in the measured capacitance values from the capacitor electrode structures reflect changes in the distance of external objects to the capacitor electrode structures. (par. [0024])
Re-claim 20, Schlub ‘592 in view of Abe teaches all the limitations of claim 14, Abe teaches the multichannel proximity detector (fig. 1; 30)
Schlub ‘592 and Abe do not explicitly teach wherein the multichannel proximity detector is arranged to generate a proximity value based on a weighted sum of the capacities, or of the variations of capacitance of the first section and second section. 
However, Schlub ‘412 teaches wherein the multichannel proximity detector is arranged to generate a proximity value based on a weighted sum of the capacities, or of the variations of capacitance of the first section and second section. (par. [0073]) (claim written alternatively)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Schlub ‘412 helps to improve proximity sensor performance. (par. [0072])
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929.  The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        /Michael J Jansen II/Primary Examiner, Art Unit 2626